TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00273-CR
NO. 03-08-00274-CR
NO. 03-08-00275-CR


Larry Allen Morgan Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NOS. CR21981, CR21982 & CR21983, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In three cases consolidated for trial, Larry Allen Morgan, Jr., pleaded guilty to the
offenses of aggravated sexual assault of a child, indecency with a child by contact, and indecency
with a child by exposure.  See Tex. Penal Code Ann. § 21.11 (West 2003), § 22.021(a)(1)(B)
(West Supp. 2008).  Punishment was before a jury.  In cause number CR21981, punishment was
assessed at 20 years' imprisonment for count I (aggravated sexual assault of a child) and 20 years'
imprisonment for count II (aggravated sexual assault of a child).  In cause number CR21982,
punishment was assessed at five years' imprisonment for count I (indecency with a child by
exposure) and 15 years' imprisonment for count II (indecency with a child by contact).  In cause
number CR21983, punishment was assessed at five years' imprisonment for the offense of indecency
with a child by exposure.
		For each cause, appellant's court-appointed attorney has filed a motion to withdraw
and a brief concluding that the appeal is frivolous and without merit.  The briefs meet the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced.  See also Penson
v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
briefs and was advised of his right to examine the appellate record and to file a pro se brief.  No
pro se brief has been filed.
		We have reviewed the record and counsel's briefs and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal. 
Counsel's motions to withdraw are granted.
		After counsel filed his Anders briefs, we received from Morgan a motion for
appointment of new counsel.  Having independently determined that appellant's appeal is indeed
frivolous, appellant's motion for appointment of new counsel is overruled.  See Penson, 488 U.S.
at 80; see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (concluding that an
indigent defendant must be afforded new counsel if the appellate court finds arguments meritorious).
		The judgments of conviction are affirmed.





						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   October 17, 2008
Do Not Publish